Appeal by defendant from two judgments of the Supreme Court, Kings County (Felig, J.) both rendered September 4, 1980, convicting him of attempted robbery in the first degree and grand larceny in the third degree, upon his pleas of guilty, and imposing sentences. Judgments affirmed. By not raising the issue before Criminal Term, defendant has failed to preserve for appeal his challenge to the validity of his guilty pleas (see People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740). Mangano, J. P., Gibbons, Weinstein and Brown, JJ., concur.